 



Exhibit 10.2
Thomas S. Liston Independent Contractor Agreement
     Independent Contractor Agreement (the “Agreement”) made and entered into as
of April 1, 2005 by and between Thomas S. Liston, an independent contractor
(“Contractor”), and eFunds Corporation, a Delaware corporation (the “Company”).
     WHEREAS, Contractor formerly served as the Company’s Chief Financial
Officer pursuant to that certain Executive Employment Agreement, dated
February 14, 2003 (the “Existing Agreement”), by and between the Company and
Contractor;
     WHEREAS, the Employment Period under the Existing Agreement expired on
March 31, 2005 (the “Expiration Date”), at which point Contractor retired from
further employment with the Company; and
     WHEREAS, the Company wishes to retain Contractor as an Executive Consultant
to the Chairman and CEO to consult with the executives of the Company on
strategic issues pertaining to organizational structures and other
administrative matters, external communications and investor relations following
his retirement and Contractor has agreed to perform such duties for the term set
forth herein.
     NOW, THEREFORE in consideration of the foregoing and the covenants and
conditions hereinafter set forth, the Company and Contractor hereby agree as
follows:
1. Services
     During the term of this Agreement, Contractor shall serve as an Executive
Consultant to the Chairman and CEO and shall provide consulting services to the
Company consistent with the duties described above, as the same may be more
specifically defined from time to time by the Chief Executive Officer of the
Company (the “CEO”).
2. Hours of Service
     It is expected that Contractor shall provide services to the Company
approximately one day per week, plus attendance at meetings of the Board of
Directors or other events if requested by the CEO. Services shall generally be
rendered at the principal executive offices of the Company in Scottsdale,
Arizona, except that Contractor shall generally participate via teleconference
at executive meetings held during June, July, August and September.
3. Term

1



--------------------------------------------------------------------------------



 



     (a) The initial term of this Agreement shall commence on April 1, 2005 and
shall expire on December 31, 2005. Following the expiration of this initial
term, this Agreement may be extended for successive one month renewal terms by
agreement of the parties.
     Either the Company or Contractor may terminate this Agreement at any time
for convenience. If this Agreement is so terminated, the Company shall pay
Contractor any fees Contractor may have earned prior to such termination.
4. Payment for Services
     The Company shall pay Contractor $2,500 per day for the services to be
performed by Contractor pursuant to this Agreement, such amount to be paid
within 30 days of the end of each month during the term. The daily rate shall be
paid in respect of any day in which Contractor performs services in person,
participates in executive meetings via teleconference during the aforementioned
summer months or is a party to any other teleconference(s) exceeding an
aggregate of two hours during any given day (with the day rate being pro-rated,
based on an eight hour working day, in respect of such other teleconferences).
The Company shall also reimburse Contractor for any reasonable out-of-pocket
expenses incurred by Contractor in performing services hereunder at a location
other than the Company’s Scottsdale facility, including travel and entertainment
expenses incurred in accordance with the Company’s executive travel policies.
Out of pocket expenses of $25 or more will be supported by receipts. The
Company’s obligation to reimburse Contractor for any proper out of pocket
expenses incurred prior to any termination of this Agreement shall survive such
termination.
5. Confidentiality and Ownership
     (a) Contractor recognizes and acknowledges that the Company possesses
certain confidential information that constitutes a valuable, special and unique
asset. As used herein, the term “confidential information” includes all
information and materials belonging to, used by, or in the possession of the
Company relating to its products, processes, services, technology, inventions,
patents, ideas, contracts, financial information, developments, business
strategies, pricing, current and prospective customers, marketing plans and
trade secrets of every kind and character, but shall not include (a) information
that was already within the public domain at the time the information is
acquired by Contractor or (b) information that subsequently becomes public
through no wrongful act or omission of Contractor. Contractor agrees that all of
the confidential information is and shall continue to be the exclusive property
of the Company, whether or not disclosed to Contractor. Contractor agrees to
take all reasonable precautions to safeguard the confidentiality of such
information.
     (b) All information, inventions and data, regardless of form, generated by
Contractor in the performance of services under this Agreement is created as a
work for hire and will be the sole property of the Company. In the event that
the copyright or other intellectual property right in any data, inventions or
information generated by Contractor in the performance of services under this
Agreement does not automatically vest in the Company by law, Contractor hereby
agrees to, and hereby does, assign to the Company all right, title and interest,
worldwide, in and to such copyright or other intellectual property. Contractor
further agrees that he will, at the expense of the Company for any out of pocket
expenses incurred by Contractor in so doing, provide any reasonable assistance
required by the Company in order to enable it to perfect such

2



--------------------------------------------------------------------------------



 



rights. Contractor agrees not to challenge the Company’s ownership of any such
rights and not to take any position that is adverse to the Company’s interests
therein.
     (c) In connection with any patentable inventions conceived or first
actually reduced to practice in connection with this Agreement, Contractor will,
at the expense of the Company for Contractor’s out of pocket expenses in
rendering such assistance, furnish the Company with such information and
assistance as is reasonably sufficient to enable the Company to file and
prosecute patent applications thereon and will execute all documents incident to
such filing and prosecution or necessary to vest the full right and title
therein in the Company.
6. Return of Material
     Contractor agrees that upon termination of this Agreement, Contractor will
return to the Company all drawings, blueprints, notes, memoranda,
specifications, designs, writings, software, devices, documents and any other
material containing or disclosing any confidential or proprietary information of
the Company. Contractor will not retain any such materials. The Company agrees
that upon any termination of this Agreement, the Company will return to
Contractor any materials and information in its possession which belong to
Contractor and that it will not retain any copies of such materials.
7. Warranties
     Contractor warrants that:
     (a) Contractor’s agreement to perform services pursuant to this Agreement
does not violate any agreement or obligation between Contractor and a third
party;
     (b) Any work product delivered to the Company by Contractor will not
infringe any copyright, patent, trade secret or other proprietary right held by
any third party; and
     (c) The services provided by Contractor hereunder shall be performed in a
professional and workmanlike manner.
8. Relationship of Parties
     Contractor is an independent contractor of the Company. Nothing in this
Agreement shall be construed as creating an employer-employee relationship or as
a guarantee or promise, express or implied, of future employment. Contractor
agrees to be responsible for any and all taxes owing to any governmental
authority in respect of amounts paid to Contractor hereunder. Contractor shall
not be eligible to participate in any benefit plans offered by the Company to
its employees, including without limitation its health, welfare, incentive, PTO
and retirement plans.
     The Company agrees to indemnify Contractor from and against any claims by
third parties resulting from the performance of services hereunder as and to the
same extent indemnification is available to its other officers. The provisions
of this paragraph shall survive any termination of this Agreement.

3



--------------------------------------------------------------------------------



 



9. No Solicitation
     Contractor agrees not to induce or attempt to influence, directly or
indirectly, any employee of the Company to terminate his/her employment with the
Company following any termination of this Agreement.
10. Miscellaneous
     (a) Attorneys’ Fees. Should either party hereto resort to legal proceedings
in connection with this Agreement, the party prevailing in such legal
proceedings shall be entitled, in addition to such other relief as may be
granted, to recover from the non-prevailing party the reasonable attorneys’ fees
and costs incurred by it in pursuing or defending such legal proceedings.
     (b) Governing Law; No Assignment. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its conflict of law principles. The services to be performed by Contractor
hereunder are personal in nature and he may not assign this Agreement to any
third party or delegate his duties hereunder.
     (c) Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.
     (d) Amendment. This Agreement may be amended only by a writing signed by
Contractor and by a duly authorized representative of the Company.
     (e) Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.
     (f) Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against either party.
     (g) Rights Cumulative. The rights and remedies provided by this Agreement
are cumulative, and the exercise of any given right or remedy by either party
hereto shall not preclude or waive its right to exercise any or all of its other
rights and remedies.
     (h) Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged with
such waiver and, in the case of the Company, by an officer of the Company or
other person duly authorized by the Company.

4



--------------------------------------------------------------------------------



 



     (i) Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if given
in writing, and if and when sent by certified or registered mail, with postage
prepaid, to Contractor’s residence (as noted below), or to the Company’s
principal office in Scottsdale, as the case may be.
     (j) Existing Option. The parties agree that the termination of the
Employment Period under the Existing Agreement on the Expiration Date shall
constitute the “Approved Retirement” of Contractor under that certain Option
Agreement, dated April 1, 2003, and any unexercised portion of the option
granted thereunder shall remain exercisable through March 31, 2006 at which
point said option shall expire.
     (k) Disputes. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE
RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.

          eFunds Corporation   Contractor:
 
        By: /s/ Paul F. Walsh   By: /s/ Thomas S. Liston     (Signature)

 
       
Title: Chairman and CEO
            Name: Thomas S. Liston     (Print)

 
                  Social Security #
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       

5